*671MEMORANDUM
BY THE COURT
This is a suit to recover $212.50 which plaintiff claims is due him for services in the U. S. Naval Keserve Force from May 1, 1918, to July 31, 1918, when he was detailed to duty involving flying, basing his claim on the act of March 3, 1915 (38 Stat. 939).
On February 13, 1918, plaintiff, who was then serving in the enlisted Tank of a quartermaster, first class, U. S. Naval Keserve Force, was given the provisional rank of ensign, class 5, U. S. Naval Keserve Flying Corps, which he accepted on February 25, and served as such until July 31, 1918. He was not examined or recommended for this appointment by a board of three naval officers nor by a board of medical officers, as required by the act of August 29, 1916 (39 Stat. 556, 587, 588).
This case is ruled by the Beeman case, D-129, decided by this court April 16, 1928. See also Kearney v. United States, D-804, this day decided (post, p. 683).
The petition should be dismissed, and it is so ordered.